DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2020, 7/26/2021, 10/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 2016/0072043; hereinafter Park).
Regarding claim 1, Fig 3B of Park discloses a device comprising:
a first metal oxide layer (306/305; Fig 3B; ¶ [0037]) including a plurality of conductive pathways (305; Fig 3B; ¶ [0037]) therein that extend from a top surface to a bottom surface of the first metal oxide layer (306; Fig 3B); wherein the first metal oxide layer includes a metal or metal alloy (¶ [0041]) and wherein the plurality of conductive pathways (305; Fig 3B; ¶ [0037]) are made of a noble metal (¶ [0040]) that is different from the metal or metal alloy (If layer 306 includes metal Al; then the layer 305 may include noble metal such as Ag);
a free layer (308; Fig 3B; ¶ [0028]) interfacing with the first metal oxide layer (306/305; Fig 3B; ¶ [0037]); and
a tunnel barrier layer (310; Fig 3B; ¶ [0028]) interfacing with the free layer (308; Fig 3B; ¶ [0028]).

Regarding claim 6, Fig 3B of Park discloses the metal or metal alloy includes a material selected from: Mg (¶ [0041]).

Regarding claim 7, Fig 3B of Park discloses the noble metal is selected from group: Ag (305; Fig 3B; ¶ [0037], [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2016/0072043; hereinafter Park) and further in view of Zhu (2010/0315863; hereinafter Zhu).
Regarding claim 2, Park does not expressly disclose a bottom electrode layer; a seed layer disposed over the bottom electrode layer; a reference layer disposed over the seed layer; and a hard mask layer disposed over the first metal oxide layer; and wherein the tunnel barrier layer and the free layer are disposed over the reference layer.
In the same field of endeavor, Fig 2 of Zhu discloses a bottom electrode layer (202; Fig 2; ¶ [0023]); a seed layer (204; Fig 2; ¶ [0026]) disposed over the bottom electrode layer; a reference layer (212; Fig 2; ¶ [0023]) disposed over the seed layer (204; Fig 2; ¶ [0026]) and a hard mask layer (222; Fig 2; ¶ [0023]) over a first metal oxide layer (218; Fig 2); and wherein a tunnel barrier layer (214; Fig 2; ¶ [0023]) and a free layer (216; Fig 2; ¶ [0023]) are disposed over the reference layer (Fig 2).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a seed layer is disposed over the bottom electrode layer, a reference layer over the seed layer, a hard mask layer disposed over the first metal oxide layer and wherein the tunnel barrier layer and the free layer over the reference layer as taught by Zhu as it helps in reducing a critical switching current density by reducing an effective damping constant of a free layer as compared to MTJ devices (¶ [0010]).

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2016/0072043; hereinafter Park) and further in view of Moriyama et al (US 2014/0197504; hereinafter Moriyama).
Regarding claim 3, Park does not expressly disclose a bottom electrode layer;
a seed layer disposed over the bottom electrode layer; a reference layer disposed over the first metal oxide layer; and a hard mask layer disposed over the reference layer and wherein the tunnel barrier layer and the free layer are disposed over the first metal oxide layer.
In the same field of endeavor, Fig 6 of Moriyama discloses a bottom electrode layer (32; Fig 6); a seed layer (33; Fig 6) disposed over the bottom electrode layer; a reference layer (38; Fig 6) disposed over a first metal oxide layer (41; Fig 6) and a hard mask layer (42; Fig 6) disposed over the reference layer and wherein a tunnel barrier layer (39; Fig 6) and a free layer (40; Fig 6) are disposed over the first metal oxide layer (41; Fig 6).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a seed layer disposed over the bottom electrode layer; a reference layer disposed over the first metal oxide layer; and a hard mask layer disposed over the reference layer and wherein the tunnel barrier layer and the free layer are disposed over the first metal oxide layer as taught by Moriyama in order to provide improved MTJ structure that is needed to reduce the occurrence of electrical shunting which will in turn increase the yield of good MTJs that are acceptable for high performance devices.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10797232. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Claim 1 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 2, Claim 4 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 3, Claim 4 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 4, Claim 2 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 5, Claims 1-3 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 6, Claim 3 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 7, Claim 7 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 8, Claim 17 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 9, Claim 17 and 19 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 11, Claim 17-20 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 12, Claim 18 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 13, Claim 20 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 14, Claim 17 and 19 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 15, Claim 9 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 16, Claim 9 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 17, Claim 10 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 18, Claim 9 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 19, Claim 14 of U.S. Patent No. 10797232 discloses the entire claimed invention.
Regarding claim 20, Claim 12 and 13 of U.S. Patent No. 10797232 discloses the entire claimed invention.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10797232 in view of Zhu et al (US 2010/0315863; hereinafter Zhu).
Regarding claim 10, Claim 17 of U.S. Patent No. 10797232 does not expressly disclose a bottom electrode layer;
a seed layer disposed on the bottom electrode layer;
a reference layer disposed on the seed layer;
a tunnel barrier layer disposed on the reference layer, and
wherein the free layer and the plurality of metal oxide islands are disposed over the tunnel barrier layer.
In the same field of endeavor, Fig 2 of Zhu discloses a bottom electrode layer (202; Fig 2; ¶ [0023]);
a seed layer (204; Fig 2; ¶ [0026]) disposed on the bottom electrode layer;
a reference layer (212; Fig 2; ¶ [0023]);
a tunnel barrier layer (214; Fig 2; ¶ [0023]) disposed on the reference layer (212; Fig 2; ¶ [0023]); and
wherein a free layer (216; Fig 2; ¶ [0023]) and a plurality of metal oxide islands (224; Fig 2; ¶ [0024]) are disposed over the tunnel barrier layer (214; Fig 2; ¶ [0023]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a bottom electrode layer; a seed layer disposed on the bottom electrode layer; a reference layer disposed on the seed layer; a tunnel barrier layer disposed on the reference layer, and wherein the free layer and the plurality of metal oxide islands are disposed over the tunnel barrier layer as taught by Zhu as it helps in reducing a critical switching current density by reducing an effective damping constant of a free layer as compared to MTJ devices (¶ [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al (US 2014/0145792)
Valet (US 7088609)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895